Case 1:19-cr-10335-DJC Document 100-8 Filed 07/22/20 Page 1 of 2




                     EXHIBIT 8
           Case 1:19-cr-10335-DJC Document 100-8 Filed 07/22/20 Page 2 of 2



REDACTED
REDACTED

From: Tan Kabra REDACTED
Sent: Wednesday, June 17, 2020 10:18 AM
To:            REDACTED
Cc: Berthiaume, Mark A. (Shld-Bos-LT) <BerthiaumeM@gtlaw.com>
Subject: Re: What’s going on with REDACTED

*EXTERNAL TO GT*
REDACTED




Please do not contact me directly until the matter at hand is resolved. I read your interview with the
government and I’m appalled, hurt, and frankly quite upset.

You can connect with me via counsel. Mark Berthiaume at Greenberg Traurig.
On Jun 17, 2020, 10:16 AM -0400,             REDACTED                   wrote:




     Sent from my iPhone<IMG_2119.PNG>
